DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-6, 8-13 and 15-19  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by SUN et al. (US PG Pub. 20130069940)
Regarding claims 2 , 9 and 16, SUN discloses a method of projecting digital information on a real object in a real environment (para. 0040; a method for projecting images onto an object), comprising: 
capturing, by a visible light camera (image sensor 17 of fig. 2), an image of a real object onto which digital information is projected (para. 0046; FIGS. 5A-5C show actual examples of images projected onto a first human subject using the method described above. Beginning with FIG. 5A, an image of the internal organs is projected onto the torso of the subject in registration with the positions of the subject's actual internal organs, which of course are not otherwise visible); 

calculating a spatial transformation between the device and the real object based on the digital information in the image and the depth data corresponding to the projected digital information (para. 0033; the relative translation and orientation from the motion tracking device 16 to the projector 14 must be known. CV stereo calibration techniques can be used to determine these parameters. In some embodiments, this is accomplished by locating corners on an image of a chessboard with known measurements. The detected corners are then compared with their real world locations calculated from the chessboard dimensions in order to solve for the unknown parameters using triangulation).

Regarding claims 3, 10 and 17, SUN discloses wherein the digital information comprises a visual pattern having a known geometry (para. 0031 and para. 0042; It analyzes the interference in an infrared (IR) scatter pattern for localized depth calculations and a probabilistic and kinematic human pose model for joint calculations).



Regarding claims 5, 12 and 19, SUN discloses further comprising: estimating a spatial transformation between the visible light camera and the projector based on the 

Regarding claims 6, 13 and 19, SUN discloses further comprising: estimating a transformation between the projector and the real object based on the spatial transformation between the device and the real object and the estimated spatial transformation between the visible light camera and the projector (para. 0039; The image projection system 32 is configured to receive image data from the motion tracking device 16 and use that data to determine what images to project on one or more subjects within the field of view of the motion tracking device. In the embodiment of FIG. 3, the image projection system 32 includes a pose and position estimator 34 that is configured to determine the real-time skeletal pose and position of one or more 

Regarding claims 8 and 15, SUN discloses wherein the digital information is projected by a projector (projector 14 of fig. 1), and wherein the projector (14) and the visible light camera (image sensor 17) are not physically coupled (the projector and the image sensor are not physically coupled.  The image sensor is part of the motion tracking device 16 of fig. 1).

Claim(s) 2, 7, 9, 14 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Margolis et al. (US PG Pub. 20140168261).
Regarding claims 2 and 9, Margolis discloses a method of projecting digital information on a real object in a real environment (para. 0022; display element also provides the ability to project virtual images into the FOV of the user such that the virtual images may also appear alongside the real-world objects), comprising: 
capturing, by a visible light camera (para. 0021; a camera for capturing a field of view around a user), an image of a real object onto which digital information is projected (para. 0022; The display element also provides the ability to project virtual images into the FOV of the user such that the virtual images may also appear alongside the real-world objects); 
capturing, by a depth sensor (para. 0050-0051), depth data of the real object, wherein the depth sensor and the camera are interrelated in a device (para. 0052; 
calculating a spatial transformation between the device and the real object based on the digital information in the image and the depth data corresponding to the projected digital information (para. 0114; he system may next translate the distortion-corrected image data points captured by each imaging device from the camera view to an orthogonal 3-D world view in step 678. This orthogonal 3-D world view is a point cloud map of image data captured by capture device 125 and the camera 22 in an orthogonal x, y, z Cartesian coordinate system. Methods using matrix transformation equations for translating camera view to an orthogonal 3-D world view are known).

Regarding claims 7, 14 and 20, Margolis discloses wherein the device is a head mounted device and wherein the visible light camera and the depth sensor are comprised in a head mounted device (para. 0021; FIGS. 1-11, which in general relate to a system and method for directly interacting with virtual objects in a mixed reality environment. In embodiments, the system and method may use a hand-held device capable of tracking and registering itself in a three-dimensional scene map generated by a head mounted display device. The hand-held device and/or the head mounted display device may include a mobile processing unit coupled to or integrated within the respective devices, as well as a camera for capturing a field of view around a user.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        12 January 2022
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882